AUSA:ALG

County: Spokane

In re Affidavit in Support of Criminal Complaint as to Randy MCREYNOLDS
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON
                                       AFFIDAVIT
                                                                      Mar 10, 2021
STATE OF WASHINGTON              )                                        SEAN F. MCAVOY, CLERK
                                 :ss
County of Spokane                )

                                 INTRODUCTION

      I, Michael Northcutt, being first duly sworn on oath, deposes and states:

                       TRAINING AND EXPERIENCE

      1.   Your affiant has been employed by the Bureau of Alcohol, Tobacco,

Firearms and Explosives ("ATF") as a Special Agent (SA), since September of

2001. Prior to your affiant's employment with the ATF, your affiant attended

Concordia College and received a Bachelor of Arts degree in Business

Administration in May, 1990. Thereafter, your affiant attended the University of

Montana Law School and received a Juris Doctorate degree in June, 1993. After

graduating from law school, your affiant practiced law in the State of Montana

until August 2001.

      2.    In September 2001, your affiant began employment with the ATF.

Your affiant attended the Federal Law Enforcement Training Center, Criminal

Investigator Training Program, and successfully graduated in May 2002. Your


Affidavit of Mike Northcutt- 1
affiant also attended the ATF New Professional Training and successfully graduated

in November 2002. These courses of study totaled 23 weeks of law enforcement

training. In addition, your affiant attended the ATF Firearms Interstate Nexus

Training Course in Washington, D.C. (which provides training in the recognition and

identification of firearms and ammunition and their place of manufacture) and

successfully graduated in June 2003. Since that time, your affiant has provided an

expert opinion concerning the interstate and/or foreign nexus of firearms and

ammunition on numerous occasions.

      3.      As an ATF Special Agent, your affiant has participated in the execution

of numerous state and Federal search warrants, including searches for evidence

related to the illegal possession of and trafficking of firearms and controlled

substances.

      4.      As a result of your affiant's training and experience as a Special Agent

for the ATF, he is familiar with the Federal firearms laws and knows that it is a

violation of Title 18, United States Code, Section 922(g)(1) for any person who has

been convicted in any court of a crime punishable by imprisonment for a term

exceeding one year to receive, possess or transport any firearm or ammunition in or

affecting interstate or foreign commerce, or any firearm or ammunition which has

been shipped or transported in interstate or foreign commerce.




Affidavit of Mike Northcutt- 2
      5.     This affidavit is submitted in support of an application for an arrest

warrant and complaint arising out of an investigation conducted by your affiant and

other law enforcement officers, to include but not limited to those named in this

affidavit. The information set forth in this affidavit is not intended to detail, each

and every, circumstance of the investigation or all information known to your affiant

or the other investigative participants. Rather, this affidavit seeks the issuance of an

arrest warrant and complaint for Randy MCREYNOLDS (hereinafter

“MCREYNOLDS”).



                                  INVESTIGATION

      6.     On March 9, 2021, at the request of United States Probation and

Parole (USPP) Officer Richard Law, your affiant assisted USPP officers with the

probation search of MCREYNOLDS’ residence, at 4004 N. Ash Street, Spokane,

Washington. Officer Law had told your affiant that MCREYNOLDS was under

USPP supervision, and subject to a search condition. Probation Officer Cross had

information that MCREYNOLDS was using controlled substances and possessed

firearms in his residence. On the morning of March 9, 2021, USPP Officers

contacted MCREYNOLDS at his residence, and detained him in handcuffs at the

front door. Your affiant assisted USPP Officers in clearing the one bedroom,

single story house. Amihjo MCREYNOLDS, the wife of MCREYNOLDS, came


Affidavit of Mike Northcutt- 3
out of the bedroom and was cooperative with Officers. A third individual,

identified as Shane Dechene or Shane Curtis, was in the bathroom taking a shower,

and was subsequently escorted to the kitchen area.

      7.     Your affiant learned from Officer Patrick Dennis that during the

search of the bedroom closet, Officer Dennis found a Ruger, model GP 100, .357

Magnum caliber revolver, bearing serial number 173-14746, loaded with six

rounds of .357 magnum caliber ammunition. The revolver was in a leather

holster, located in a green nylon backpack, sitting on a white plastic hamper. The

top zipper pouch of the backpack contained a prescription pill bottle, with

prescription label made out to “Randy McReynolds”. Also located in the backpack

was a ziplock bag containing 15 rounds of 9mm caliber ammunition; and three

boxes of Remington 9mm ammunition, which contained 20 rounds, 13 rounds, and

12 rounds of ammunition, respectively.

      8.     Your affiant learned from Probation Officer Heinen, he searched a

hallway closet between the bedroom and the bathroom, and located a backpack

containing ammunition described as follows:

      -10 rounds 30-30 caliber ammunition;

      -20 rounds of 38 Special caliber ammunition;

      -40 rounds of .357 caliber ammunition;

      -44 rounds of .25 Auto caliber ammunition; and


Affidavit of Mike Northcutt- 4
      -41 rounds of 9mm caliber ammunition.

      9.       Your affiant learned from Probation Officer Schull, he located a

Tupperware type container containing a residue that field tested positive for

methamphetamine, and a hypodermic needle loaded with an unknown substance,

in a dresser drawer of the bedroom.

      10.      Your affiant interviewed Amihjo McReynolds. She provided

information including that:

      - she and MCREYNOLDS were the only two people who were listed on the

      lease for the home;

      - she had been out of the house for a period, but had returned two weeks

      prior;

      - the bedroom and bedroom closet was shared by her and MCREYNOLDS;

      -that she did not know MCREYNOLDS had a gun, and that she was not

      familiar with the green backpack the revolver was in;

      -that she has never possessed a firearm; and that
                                                   N
      -the overnight guest, “Shane”, had only stayed overnight the previous

      evening and that he had slept in the couch in the living room;

      - prior to “Shane” there had been no overnight guests for the previous two

      weeks;

      - the bedroom and the closet therein had been used exclusively by her and


Affidavit of Mike Northcutt- 5
      MCREYNOLDS for the past two weeks

      11.    Your affiant interviewed MCREYNOLDS after advising him of his

Miranda rights. MCREYNOLDS denied knowing about the revolver and

ammunition, and claimed the backpack and its belongings were not his.

MCREYNOLDS also denied any knowledge of the container with

methamphetamine residue in his dresser drawer, or of the loaded syringe from the

dresser drawer.

      12.    Your affiant has reviewed two Judgment and Sentence documents

filed by United States District Court for the Eastern District of Washington, against

MCREYNOLDS. The first Judgment, dated October 5, 2010, is a conviction for

violation of 21 U.S.C. 841(a)(1), Distribution of a Controlled Substance, and

violation of 21 U.S.C. 841(a)(1), Possession With Intent to Distribute a Controlled

Substance, resulting in a sentence of 92 months imprisonment. The second

Judgment, dated July 28, 2011, is a conviction for violation of 18 U.S.C.

3146(a)(2), Failure to Surrender for Service of Sentence, resulting in a sentence of
                                                  Michael N
15 months imprisonment. Your affiant knows that these felony convictions make

MCREYNOLDS a person prohibited from possessing firearms and ammunition

under 18 U.S.C. 922(g)(1).

      13.    Your affiant examined the previously described Ruger revolver. Your

knows from his examination, together with his training and experience, that the


Affidavit of Mike Northcutt- 6
firearm was not manufactured in the State of Washington and therefore has

traveled in foreign and/or interstate commerce.

      14.   Your affiant and Officer Law booked MCREYNOLDS into the

Spokane County Jail on charges of violation of 18 U.S.C. 922(g)(1), Felon in

Possession of a Firearm.

                           .SUMMARY OF CHARGES

      15.   Your Affiant believes there is probable cause to charge the Defendant,

Randy MCREYNOLDS, with violation of 18 U.S.C. 922(g)(1), Felon in

Possession of a Firearm.

       I declare under penalty of perjury that the statements above are true and

correct to the best of my knowledge and belief.



                                      __________________________________
                                      Michael Northcutt, Special Agent
                                      Bur. of Alcohol, Tobacco, Firearms & Expl.


                                                     10th day of ____________.
Sworn telephonically and signed electronically this ______        March, 2021




                                      __________________________________
                                      John T. Rodgers
                                      United States Magistrate Judge




Affidavit of Mike Northcutt- 7
